     Case: 1:21-cv-02941 Document #: 52 Filed: 09/21/21 Page 1 of 2 PageID #:2157



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

EMOJI COMPANY GmbH,                                       )
                                                          )   Case No. 21-cv-2941
                Plaintiff,                                )
                                                          )
                                                          )    Judge John F. Kness
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
                Defendants.                               )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH hereby dismisses with prejudice all causes of action in the complaint as to the Defendants
identified below and in Schedule A. No motion is pending relative to these Defendants. Each party shall
bear its own attorney’s fees and costs.
        No.     Defendant
        6       putianlichengjiaxiangmaoyiyouxiangongsi
        9       shanghaizhencongwenhuachuanboyouxiangongsi
        87      Newshine
        116     putianchengxianghuaibomaoyiyouxiangongsi


        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                          Respectfully submitted,
Dated: September 21, 2021                 By:     s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  EMOJI COMPANY GmbH
    Case: 1:21-cv-02941 Document #: 52 Filed: 09/21/21 Page 2 of 2 PageID #:2158




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on September 21, 2021.



                                                          s/Michael A. Hierl
